  Case 21-06002-BPH           Doc 24    Filed 02/26/21 Entered 02/26/21 09:25:23          Desc Main
                                       Document      Page 1 of 3
B2500A (Form 2500A) (12/15)

                              United States Bankruptcy Court
                                  for the District of Idaho

In re   JLJ Farms, LLC                   ,
                                                                Case No. 20-00713-BPH
              Debtor
                                                                Chapter    12
Plaintiffs:
LaurieAnn Shoemaker
Joseph E. Beumeler

v.

Defendants, as listed within three ‘Defendant
              Groups’:                                          Adv. Proc. No. 21-06002-BPH
‘Idaho Bankruptcy Court’ Defendant Group:
The Honorable Noah G. Hillen
Suzanne Hickok
‘Zions’ Defendant Group:
Zions Bancorporation, N.A. f/k/a ZB, N.A. dba Zions
              First National Bank
Zions Bank
Clint Nef
SAG Intermountain
David H. Leigh
Michael D. Mayfield
RAY QUINNEY & NEBEKER P.C.
'Idaho Bankruptcy Debtor Lawyers’ Defendant
              Group
Patrick Geile
Foley Freeman PLLC
D. Blair Clark
Law Offices of D. Blair Clark P.C.


                      SUMMONS IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.
  Case 21-06002-BPH           Doc 24    Filed 02/26/21 Entered 02/26/21 09:25:23           Desc Main
                                       Document      Page 2 of 3
B2500A (Form 2500A) (12/15)


                Address of the clerk: US Bankruptcy Court District of Idaho
                                      Boise Office
                                      550 W. Fort Street Suite 400
                                      Boise, ID    83724
At the same time, you must also serve a copy of the motion or answer upon the plaintiffs' attorney(s).

                Name and Address of Plaintiffs's Attorney(s):

                       Joseph Beumeler, 29862 Emmett Rd. Caldwell, ID 83607 (pro se)

                       LaurieAnn Shoemaker, 29862 Emmett Rd. Caldwell, ID 83607 (pro se)

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.

                                            Stephen W. Kenyon
                                                                          (Clerk of the Bankruptcy Court)

                2/26/2021                    By:
        Date:                                                                  (Deputy Clerk)

                                                        Lynette Parson
                                                    on Feb 26, 2021 8:15 am
  Case 21-06002-BPH           Doc 24    Filed 02/26/21 Entered 02/26/21 09:25:23             Desc Main
                                       Document      Page 3 of 3
B2500A (Form 2500A) (12/15)



                                   CERTIFICATE OF SERVICE
       I/We, (LaurieAnn Shoemaker and Joseph Beumeler), certify that service of this summons and
a copy of the complaint was made                                 (date) by:

              Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
               to:



              Personal Service: By leaving the process with the defendant or with an officer or agent
               of defendant at:



              Residence Service: By leaving the process with the following adult at:


              Certified Mail Service on an Insured Depository Institution: By sending the process by
               certified mail addressed to the following officer of the defendant at:



              Publication: The defendant was served as follows: [Describe briefly]


              State Law: The defendant was served pursuant to the laws of the State of               , as
               follows: [Describe briefly]



       If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.
       Under penalty of perjury, I declare that the foregoing is true and correct.


Date                               Signature

               Print Name:

               Business Address:
